Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered June 9, 1989, convicting him of burglary in the second degree, criminal mischief in the fourth degree, possession of burglar’s tools, and attempted grand larceny in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence in support of the accomplice corroboration requirement of CPL 60.22 (1) was received without objection and was sufficient to satisfy the statute. Moreover, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon the exercise of our factual review power, we *881are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Sullivan, Rosenblatt and Ritter, JJ., concur.